16-12220-smb        Doc 1070        Filed 01/28/19 Entered 01/28/19 19:08:54             Main Document
                                                 Pg 1 of 15


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------X
 In re:
                                                                         Chapter 11
 INTERNATIONAL SHIPHOLDING                                               Case No. 16-12220 (SMB)
 CORPORATION, et al.
                                     Debtors.                            Jointly Administered
 --------------------------------------------------------------------X
 BOARD OF TRUSTEES OF THE MEBA PENSION
 TRUST – DEFINED BENEFIT PLAN; BOARD OF
                                                                         Adversary Proceeding
 TRUSTEES OF THE MASTERS, MATES & PILOTS
                                                                         No. _______________
 PENSION PLAN; and BOARD OF TRUSTEES OF THE
 MASTERS, MATES & PILOTS ADJUSTABLE
 PENSION PLAN,

                                     Plaintiffs,

                           v.

 CG RAILWAY, LLC, d/b/a CG RAILWAY, INC; BULK
 SHIPHOLDING, INC.; EAST GULF SHIPHOLDING,
 INC.; JOHN DOE CORPORATIONS “1” THROUGH
 “100” and OTHER JOHN DOE ENTITIES “1” THROUGH
 “100,”

                                     Defendants.
 --------------------------------------------------------------------X

                         COMPLAINT FOR DECLARATORY JUDGMENT

         Plaintiffs the MEBA Pension Trust – Defined Benefit Pension Plan (the “MEBA Pension

 Plan”), the Masters, Mates & Pilots Pension Plan (the “MM&P Pension Plan”) and the Masters,

 Mates & Pilots Adjustable Pension Plan (the “MM&P APP” and collectively, the “Pension

 Plans”), by their respective Boards of Trustees, state as follows for their Complaint against

 Defendants CG Railway, LLC (“CG Railway”), Bulk Shipholding, Inc. (“Bulk Shipholding”),

 East Gulf Shipholding, Inc. (“East Gulf”), John Doe Corporations “1” through “100” and Other

 John Doe Entities “1” through “100” (collectively, the “Unknown Defendants” and, together

 with CG Railway, Bulk Shipholding and East Gulf, the “Control Group Defendants”):
16-12220-smb     Doc 1070      Filed 01/28/19 Entered 01/28/19 19:08:54          Main Document
                                            Pg 2 of 15


                                      Nature of the Action

        1.      This is an adversary proceeding governed by the provisions of Part VII of the

 Federal Rules of Bankruptcy Procedure and the Local Rules of this Court. The Pension Plans

 entered settlements with Debtors International Shipholding Corporation, Waterman Steamship

 Corporation, Sulphur Carriers Inc. and Central Gulf Lines, Inc. to settle priority and

 administrative expense claims filed against the Debtors (the “Bankruptcy Claims Settlements”)

 in In re: International Shipholding Corporation, et al., Case No. 16-12220 (the “Bankruptcy

 Proceeding”). The Bankruptcy Claims Settlements provided that, in consideration of a lump-

 sum payment from Debtors, the Pension Plans agreed: (i) to convert their filed priority and

 administrative claims to general unsecured claims; and (ii) that they would not assert any

 additional priority or administrative expense claims relating to unpaid contributions or

 withdrawal liability in the Bankruptcy Proceeding.

        2.      The Debtors had a complete withdrawal from each of the Pension Plans. The

 Pension Plans assessed withdrawal liability against the Control Group Defendants in the total

 amount of $58,856,388. In response, non-debtor Defendants CG Railway, Bulk Shipholding and

 East Gulf incorrectly asserted that the withdrawal liability assessed by the Pension Plans was

 released under the Bankruptcy Claims Settlements. Accordingly, the Pension Plans now seek a

 declaratory judgment that their withdrawal liability claims against non-debtor affiliates,

 including the Control Group Defendants, were not released under the Bankruptcy Claims

 Settlements.

                                    Jurisdiction and Venue

        3.      The Court has jurisdiction over this adversary proceeding under 28 U.S.C. § 1334,

 as well as Section AA of the Findings of Fact, Conclusions of Law and Order Confirming First


                                                2
16-12220-smb          Doc 1070        Filed 01/28/19 Entered 01/28/19 19:08:54        Main Document
                                                   Pg 3 of 15


 Amended Modified Joint Chapter 11 Plan of Reorganization1 and Section 12 of the First

 Amended Modified Joint Chapter 11 Plan of Reorganization.2 In addition, there exists diversity

 of citizenship jurisdiction pursuant to 28 U.S.C. § 1332(a) because of the parties’ diversity of

 citizenship and because the amount in controversy, exclusive of costs, exceeds $75,000.

            4.      This action is a “core” proceeding pursuant to 28 U.S.C. § 157(b)(2)(I).

            5.      Venue lies in this Court under 28 U.S.C. § 1409.

            6.      Personal jurisdiction exists over Defendant pursuant to Bankruptcy Rule 7004(f).

                                                      Parties

            7.      The MEBA Plan is a joint labor-management benefit plan established pursuant to

 LMRA § 302(c), 29 U.S.C. § 186(c), and a multiemployer benefit plans within the meaning of

 ERISA §§ 3(3) and 3(37), 29 U.S.C. §§ 1002(3) and 1002(37).

            8.      The MM&P Plan is a joint labor-management benefit plan established pursuant to

 LMRA § 302(c), 29 U.S.C. § 186(c), and a multiemployer benefit plan within the meaning of

 ERISA §§ 3(3) and 3(37), 29 U.S.C. §§ 1002(3) and 1002(37).

            9.      The APP is a joint labor-management benefit plan established pursuant to LMRA

 § 302(c), 29 U.S.C. § 186(c), and a multiemployer benefit plans within the meaning of ERISA

 §§ 3(3) and 3(37), 29 U.S.C. §§ 1002(3) and 1002(37).

            10.     Upon information and belief, Defendant CG Railway is a corporation organized

 under the laws of Delaware. CG Railway’s principal place of business is located at 601 Poydras

 Street, Suite 1625, New Orleans, Louisiana 70130. CG Railway is a non-debtor subsidiary of

 Debtor International Shipholding Corporation (“ISH”).




 1
     See Bankruptcy Proceeding, Doc. No. 671, p. 11 of 36.
 2
     See Bankruptcy Proceeding, Doc. No. 645, pp. 63-64 of 139.
                                                          3
16-12220-smb     Doc 1070      Filed 01/28/19 Entered 01/28/19 19:08:54           Main Document
                                            Pg 4 of 15


          11.   Upon information and belief, Defendant Bulk Shipholding was a corporation

 organized under the laws of the Marshall Islands and dissolved in April 2017. Bulk Shipholding

 was a non-debtor subsidiary of ISH.

          12.   Upon information and belief, Defendant East Gulf was a corporation organized

 under the laws of the Marshall Islands and dissolved in April 2017. East Gulf was a non-debtor

 subsidiary of ISH.

          13.   Upon information and belief, Defendants CG Railway, Bulk Shipholding and East

 Gulf are trades or businesses under common control with Debtors Waterman Steamship

 Corporation, Sulphur Carriers Inc. and Central Gulf Lines, Inc. at the time of Debtors’

 withdrawal from the Pension Plans pursuant to ERISA Section 4001(b)(1), 29 U.S.C. §

 1301(b)(1).

          14.   John Doe Corporations “1” through “100” are those yet unknown corporations

 that were under common control with Debtors Waterman Steamship Corporation, Sulphur

 Carriers Inc. or Central Gulf Lines, Inc. at the time of Debtors’ withdrawal from the Pension

 Plans.

          15.   Other John Doe Entities “1” through “100” are those yet unknown entities that

 were under common control with Debtors Waterman Steamship Corporation, Sulphur Carriers

 Inc. or Central Gulf Lines, Inc. at the time of Debtors’ withdrawal from the Pension Plans.

          16.   The Pension Plans may assess withdrawal liability against other entities if they

 learn of any other non-debtor trades or businesses under common control with Debtors.

                                        Background Facts

          17.   The Debtors employed unionized deck and engineering officers (the “Licensed

 Officers”) who were responsible for operating, navigating and maintaining Debtors’ vessels.


                                                 4
16-12220-smb        Doc 1070       Filed 01/28/19 Entered 01/28/19 19:08:54                 Main Document
                                                Pg 5 of 15


 There are two different unions that represented the Licensed Officers.                   The International

 Organization of Masters Mates & Pilots (“MM&P”) represented the Licensed Deck officers that

 were employed on certain of the Debtors vessels. These officers included the licensed captains

 and mates who navigated vessels and who ensured cargo operations were performed safely and

 efficiently. The Marine Engineers’ Beneficial Association (“MEBA”) represented the licensed

 engineering officers who operated, maintained and repaired the ships’ propulsion plant and all

 other auxiliary machinery and equipment on the vessels.

          18.    Debtors Waterman Steamship Corporation, Sulphur Carriers Inc., and Central

 Gulf Lines, Inc. (collectively referred to as the “Signatory Debtors”) were parties to collective

 bargaining agreements (“CBAs”) with the MM&P and MEBA covering the Licensed Officers.

          19.    Under the CBAs with the MM&P and MEBA, the Debtors were required to make

 monthly contributions on behalf of the Licensed Officers to various MM&P and MEBA

 employee benefit plans (collectively, the “Licensed Officer Plans”),3 including each of the

 Plaintiff Pension Plans.

          20.    In January 2016, the Debtors began falling behind on their payments of

 contributions to the Licensed Officer Plans, including the contributions owed to the Pension

 Plans.

          21.    The MM&P and MEBA unions worked with the Debtors throughout March 2016

 to arrange a payment schedule in an effort to avoid them having to file for bankruptcy and

 instead be able to pay the contributions due.

 3
  The Licensed Officer Plans include the MM&P Benefit Plans (consisting of Plaintiffs MM&P Pension Plan and
 MM&P Adjustable Pension Plan, as well as non-parties MM&P Health and Benefit Plan, MM&P Vacation Plan,
 MM&P Individual Retirement Account Plan, MM&P Maritime Advancement, Training, Education, and Safety
 Program, MM&P Joint Employment Committee, and Maritime Institute for Research and Industrial Development)
 and the MEBA Benefit Plans (consisting of Plaintiff MEBA Pension Trust – Defined Benefit Plan, as well as non-
 parties MEBA Medical and Benefit Plan, MEBA Pension Trust – 401(k) Plan, MEBA Pension Trust – Money
 Purchase Benefit Plan, MEBA Training Plan, MEBA Joint Employment Committee, MEBA Vacation Plan and
 American Maritime Congress).
                                                       5
16-12220-smb          Doc 1070       Filed 01/28/19 Entered 01/28/19 19:08:54               Main Document
                                                  Pg 6 of 15


            22.     The Debtors were unable to make the requisite payments required in the payment

 schedules that were negotiated with MM&P and MEBA. On August 1, 2016 (the “Petition

 Date”), the Debtors filed voluntary petitions for relief in the Bankruptcy Proceeding under

 Chapter 11 of the Bankruptcy Code.

                             The Licensed Officer Plans’ Bankruptcy Claims

            23.     Although the Debtors were not paying contributions due to the Licensed Officer

 Plans, they were keeping up to date on the payments to the benefit plans covering its executives

 and non-union employees. Therefore, at the time of the Petition Date, very little was owed to

 those non-union plans, while millions of dollars was owed to the Licensed Officer Plans.

            24.     On December 15, 2016, the Licensed Officer Plans, including the Pension Plans,

 filed proofs of claim against each of the 3 Signatory Debtors in the Bankruptcy Proceeding for

 their failure to pay monthly contributions and reimbursable expenses for the period January 2016

 through July 2016.4 These proofs of claim included priority claims for delinquent contributions

 owed to the Licensed Officer Plans for services rendered less than 180 days prior to the Petition

 Date pursuant to 11 U.S.C. § 507(a)(5) (hereinafter, the “Priority Claims”). The Priority Claims

 were filed in the following amounts:

            Signatory Debtor                   MM&P Benefit Funds                   MEBA Benefit Funds
                                                 Priority Claims                      Priority Claims
 Central Gulf Lines, Inc.                                 $1,034,555.22                         $746,545.07
 Waterman Steamship Corp.                                   $407,890.24                         $686,978.22
 Sulphur Carriers, Inc.                                     $556,311.89                         $670,812.23
 TOTAL PRIORITY CLAIMS                                       $1,998,757.35                    $2,104,335.52


            25.     Thus, the total Priority Claims filed by the Licensed Officer Plans for delinquent

 contributions totaled $4,103,092.87.


 4
     See Bankruptcy Proceeding Claim Nos. 1322, 1325, 1332, 1333, 1338, and 1345.
                                                         6
16-12220-smb          Doc 1070       Filed 01/28/19 Entered 01/28/19 19:08:54       Main Document
                                                  Pg 7 of 15


           26.      On December 15, 2016, the Plaintiff Pension Plans also each filed separate proof

 of claims against all Debtors5 for contingent withdrawal liability in the event that Debtors’

 reorganization and/or sale of assets could trigger a withdrawal from the Pension Plans pursuant

 to ERISA Section 4203, 29 U.S.C. § 1383 (hereinafter, the “Withdrawal Liability Proofs of

 Claim”).

           27.      Since the Withdrawal Liability Proofs of Claim were filed as a prophylactic

 measure based on a contingency—the Debtors’ withdrawal from the Pension Plans—that had not

 yet occurred, the amounts of the Withdrawal Liability Proofs of Claim were estimated by the

 Plans’ actuaries based on the data available at the time the claims were filed. The Withdrawal

 Liability Proofs of Claim each stated that the Pension Plans reserved their rights to amend those

 claims once a withdrawal event occurred.

           28.      The MEBA Pension Plan filed its contingent withdrawal liability claim in the

 estimated amount of $21,324,244, the MM&P Pension Plan filed its contingent withdrawal

 liability claim in the estimated amount of $34,688,054, and the MM&P APP filed its contingent

 withdrawal liability claim in the estimated amount of $70,204.

           29.      The Withdrawal Liability Proofs of Claim also each stated that the Pension Plans

 reserved their rights to seek administrative priority for all or part of their withdrawal liability

 claims against all Debtors pursuant to 11 U.S.C. §§ 503, 507.

           30.      On December 16, 2016, two of the Licensed Officer Plans also filed motions in

 the Bankruptcy Proceeding seeking administrative priority for unpaid retiree benefits pursuant to

 11 U.S.C. § 1114(e). Specifically, the MEBA Medical and Benefit Plan filed an administrative




 5
     See Bankruptcy Proceeding Claim Nos. 1326, 1331 and 1336.
                                                         7
16-12220-smb        Doc 1070       Filed 01/28/19 Entered 01/28/19 19:08:54       Main Document
                                                Pg 8 of 15


 claim in the amount of $673,129.556 and the MM&P Health and Benefit Plan filed an

 administrative claim in the amount of $879,627.38 (collectively, the “Administrative Claims”).7

         31.      From December 2016 through February 20, 2017, the Debtors and the Licensed

 Officer Plans engaged in discussions to resolve the Priority Claims and Administrative Claims

 filed by the Licensed Officer Plans. During this period, the Debtors repeatedly represented to the

 Licensed Officer Plans that there were insufficient assets to pay the Licensed Officer Plans’

 Priority Claims and Administrative Claims in full.

         32.      For example, on December 29, 2016, the Debtors filed the First Amended Joint

 Chapter 11 Plan of Reorganization for International Shipholding Corporation and its Affiliated

 Debtors8 and the Disclosure Statement for First Amended Joint Chapter 11 Plan of

 Reorganization for International Shipholding Corporation and Its Affiliated Debtors9 (the

 “Disclosure Statement”). The Disclosure Statement set forth the Debtors’ estimates of projected

 claim amounts and estimated recoveries by each class of claimants. With regard to “Other

 Priority Claims,” which Debtors estimated to total $7,620,435.10, the Debtors estimated that

 those claims would only yield a 48% recovery.

         33.      On January 4, 2017, the Licensed Officer Plans filed a Reservation of Rights to

 Object to the Plan10 which explicitly raised the concern that a 48% recovery would not comply

 with the Plan of Reorganization’s requirement to pay 100% of the Allowed Other Priority

 Claims.




 6
   See Bankruptcy Proceeding Doc. No. 447.
 7
   See Bankruptcy Proceeding Doc. No. 448.
 8
   See Bankruptcy Proceeding Doc. No. 485.
 9
   See Bankruptcy Proceeding Doc. No. 486, pp. 19 of 215.
 10
    See Bankruptcy Proceeding Doc. No.
                                                        8
16-12220-smb           Doc 1070       Filed 01/28/19 Entered 01/28/19 19:08:54        Main Document
                                                   Pg 9 of 15


            34.      The day after the Licensed Officer Plans raised this issue in their Reservation of

 Rights to Object to the Plan, the Debtors filed another version of the Disclosure Statement11

 which reduced the estimated amount of “Other Priority Claims” to $5,297,545.20 but provided

 those claims would yield a 100% recovery. Debtors provided no explanation for the $2.3 million

 reduction in estimated “Other Priority Claims” to achieve a 100% recovery to priority claimants.

            35.      The Licensed Officer Plans raised this discrepancy with the Bankruptcy Court in

 their reply brief in support of their administrative claims motion.12

            36.      On January 23, 2017, the Licensed Officer Plans provided a summary of the

 Priority Claims and Administrative Claims filed by the different benefit plans and indicated that

 some of the plans intended to file additional administrative claims in the amount of $73,896.26

 for unpaid post-petition contributions. The Licensed Officer Plans also informed the Debtors

 that they had potential administrative claims for the post-petition portion of any withdrawal

 liability owed to the Pension Plans.

            37.      Even after filing the second version of the Disclosure Statement, Debtors’ counsel

 continued to state that Debtors had insufficient assets to pay 100% of the priority claims and

 administrative claims filed by the Licensed Officer Plans. Debtors’ counsel explained that if the

 Licensed Officer Plans did not accept a reduced amount in satisfaction of their priority and

 administrative claims, the Debtors would be forced into liquidation, in which case, the Licensed

 Officer Plans would receive no recovery for their claims.

            38.      The Licensed Officer Plans were therefore faced with a choice: insist that the

 Priority Claims and Administrative Claims, as well as the not-yet-filed additional administrative




 11
      See Bankruptcy Proceeding Doc. No. 507, pp. 16 of 112.
 12
      See Bankruptcy Proceeding Doc. No. 598, pp. 2 of 9, n.2.
                                                           9
16-12220-smb      Doc 1070      Filed 01/28/19 Entered 01/28/19 19:08:54              Main Document
                                            Pg 10 of 15


 expense claims, are paid at 100% but risk no recovery if Debtors’ liquidate, or agree to a reduced

 recovery in partial satisfaction of the Priority Claims and Administrative Claims.

        39.     After reviewing additional documents and information provided by Debtors

 concerning Debtors’ ability to pay the Priority Claims and Administrative Claims, the Licensed

 Officer Plans agreed to a reduction of their claims.

                               The Bankruptcy Claims Settlements

        40.     On January 17, 2017, the MEBA Benefit Plans (including Plaintiff MEBA

 Pension Plan) entered a settlement letter with the Debtors which provided that, in consideration

 for a lump-sum payment in the amount of $1,319,253.50 from Debtors, the MEBA Benefit Plans

 agreed: (i) to convert their filed priority and administrative claims to general unsecured claims;

 and (ii) that they would not assert any additional priority or administrative expense claims

 relating to unpaid contributions or withdrawal liability.

        41.     On January 20, 2017, the MM&P Benefit Plans (including Plaintiffs MM&P

 Pension Plan and MM&P APP) entered a settlement letter with the Debtors which provided that,

 in consideration for a lump-sum payment in the amount of $1,224,258.30 from Debtors, the

 MM&P Benefit Plans agreed: (i) to convert their filed priority and administrative claims to

 general unsecured claims; and (ii) that they would not assert any additional priority or

 administrative expense claims relating to unpaid contributions or withdrawal liability.

        42.     These settlement agreements (collectively, the “Bankruptcy Claims Settlements”)

 contain the same release language:

        [The Licensed Officer Plans] agree not to assert any priority or administrative
        claims, on their behalf or on behalf of any plan participants or any other person or
        entity, against ISH, Reorganized ISH, or Seacor Capital Corp., or any of the
        foregoing’s respective past, present, or future subsidiaries or affiliates, relating to
        unpaid contributions to the [Licensed Officer Plans] owed through the date of this
        letter, or any withdrawal liability incurred by ISH or any other past or present

                                                  10
16-12220-smb      Doc 1070      Filed 01/28/19 Entered 01/28/19 19:08:54            Main Document
                                            Pg 11 of 15


        subsidiary or affiliate thereof… Additionally, nothing herein shall be construed to
        prohibit the [Pension Plans] from pursuing a general unsecured claim against the
        Debtors in the Bankruptcy Proceeding for any contingent, estimated, or actual
        withdrawal liability incurred by ISH...

        (emphasis added.)

        43.     The Bankruptcy Claims Settlements released the Debtors, the Reorganized

 Debtors, Seacor Capital Corp., and their respective subsidiaries and affiliates, from priority and

 administrative claims that could be brought in the Bankruptcy Proceeding, in exchange for lump-

 sum payments of reduced amounts of the Priority Claims and Administrative Claims filed by the

 Licensed Officer Plans.

        44.     The Bankruptcy Claims Settlements therefore only addressed claims that could be

 brought in a bankruptcy proceeding.

        45.     With respect to the Pension Plans’ withdrawal liability claims, the Bankruptcy

 Claims Settlements released the Debtors, the Reorganized Debtors, Seacor Capital Corp., and

 their respective subsidiaries and affiliates, from priority and administrative claims for withdrawal

 liability that the Pension Plans could bring in the Bankruptcy Proceeding.

        46.     As further support that the Bankruptcy Claims Settlements only addressed

 bankruptcy claims, the agreement separately carved out the Pension Plans’ rights to bring general

 unsecured claims for withdrawal liability in the Bankruptcy Proceeding.

        47.     Thus, the Bankruptcy Claims Settlements only addressed three types of

 withdrawal liability claims – priority, administrative and general unsecured – that can only be

 brought in a bankruptcy proceeding.

        48.     The Bankruptcy Court Settlements did not release the Pension Plans’ non-

 bankruptcy claims (i.e., claims that are not administrative or priority claims) against non-debtors

 such as the Control Group Defendants.

                                                  11
16-12220-smb         Doc 1070   Filed 01/28/19 Entered 01/28/19 19:08:54          Main Document
                                            Pg 12 of 15


        49.     The Debtors and the Licensed Officer Plans never discussed the Pension Plans’

 non-bankruptcy claims prior to entering the Bankruptcy Court Settlements.

        50.     The Debtors never indicated that they intended the scope of the release in the

 Bankruptcy Court Settlements to extend beyond the Licensed Officer Plans’ priority and

 administrative claims.

        51.     Counsel for the Debtors never mentioned that they represented Defendants CG

 Railway, Bulk Shipholding, or East Gulf prior to entering the Bankruptcy Court Settlements.

        52.     On February 10, 2017, counsel for the Debtors provided first drafts of the

 Bankruptcy Court Settlements to counsel for the Licensed Officer Plans and described the draft

 settlement letters as “the settlement letters with respect to each of the plans administrative and

 priority claims.”

                       The Pension Plans’ Withdrawal Liability Assessments

        53.     Each of the Pension Plans’ Boards of Trustees determined that Debtors’ triggered

 a complete withdrawal from each of the Pension Plans within the meaning of ERISA Section

 4203, 29 U.S.C. § 1383.

        54.     The Pension Plans assessed withdrawal liability against three non-debtor affiliates

 of Debtors – Defendants CG Railway, Bulk Shipholding, Inc., and East Gulf Shipholding, Inc. –

 because those entities were trades or businesses under common control with Debtors at the time

 of Debtors’ withdrawal.        The aggregate withdrawal liability totaled $58,856,388 (the

 “Withdrawal Liability”). By letters dated March 2, 2018 and March 8, 2018, the Pension Plans

 sent notices and demand for payment of the Withdrawal Liability (the “Notice and Demand”) to

 Defendants CG Railway, Bulk Shipholding, Inc., and East Gulf Shipholding, Inc.




                                                 12
16-12220-smb      Doc 1070      Filed 01/28/19 Entered 01/28/19 19:08:54              Main Document
                                            Pg 13 of 15


        55.     On or about April 19, 2018, counsel for the Debtors indicated that they also

 represented Defendants CG Railway, Bulk Shipholding, Inc., and East Gulf Shipholding, Inc.

 and that they would accept service of the Notice and Demand on their clients’ behalf.

        56.     By letter dated May 25, 2018, Defendants CG Railway, Bulk Shipholding, Inc.,

 and East Gulf Shipholding, Inc. responded to the Notice and Demand and denied liability based

 on the incorrect assertion that “all issues relating to any withdrawal liability of [Debtors], or its

 controlled group members, were fully and finally resolved in a settlement agreement negotiated

 and agreed to by the Plans and approved by the bankruptcy court in the order confirming the plan

 during [Debtors’] bankruptcy.”

        57.     Defendants also asserted that Bulk Shipholding, Inc., and East Gulf Shipholding,

 Inc. were foreign shell companies without assets.

                                              Count I
                                  Claim for Declaratory Judgment

        58.     Plaintiffs incorporate Paragraphs 1-57 as if fully restated herein.

        59.     Defendants CG Railway, Bulk Shipholding, Inc., and East Gulf Shipholding, Inc.

 incorrectly assert that the Withdrawal Liability assessed by the Pension Plans was released

 against non-debtors under the Bankruptcy Claims Settlements.

        60.     An actual and justifiable controversy exists between the Pension Plans and

 Defendants regarding whether Defendants were released from the Pension Plans’ Withdrawal

 Liability claims by the Bankruptcy Claims Settlement.

        61.     The Pension Plans are entitled to a declaratory judgment declaring that the

 Withdrawal Liability claims against non-debtors, including Defendants, were not released under

 the Bankruptcy Claims Settlements.



                                                  13
16-12220-smb         Doc 1070   Filed 01/28/19 Entered 01/28/19 19:08:54            Main Document
                                            Pg 14 of 15


        WHEREFORE, the Pension Plans respectfully request that the Court enter a declaration

 and final judgment in its favor:

                a.       Declaring that the Withdrawal Liability claims against non-debtor

                         Defendant CG Railway were not released under the Bankruptcy Claims

                         Settlements; and

                b.       Declaring that the Withdrawal Liability claims against non-debtor

                         Defendant Bulk Shipholding were not released under the Bankruptcy

                         Claims Settlements; and

                c.       Declaring that the Withdrawal Liability claims against non-debtor

                         Defendant East Gulf were not released under the Bankruptcy Claims

                         Settlements; and

                d.       Declaring that the Withdrawal Liability claims against the Unknown

                         Defendants were not released under the Bankruptcy Claims Settlements;

                         and

                e.       Declaring that the Withdrawal Liability claims against any other non-

                         debtor affiliates were not released under the Bankruptcy Claims

                         Settlements; and

                b.       Awarding Plaintiffs such other relief as this Court deems just and proper.




                                                   14
16-12220-smb    Doc 1070   Filed 01/28/19 Entered 01/28/19 19:08:54     Main Document
                                       Pg 15 of 15


 Dated: January 28, 2019               /s/ Christopher M. Leins
                                       Barry S. Slevin
                                       Jeffrey S. Swyers (pro hac vice)
                                       Christopher M. Leins (pro hac vice)
                                       Slevin & Hart, P.C.
                                       1625 Massachusetts Ave., N.W., Suite 450
                                       Washington, DC 20036
                                       (202) 797-8700
                                       Fax: (202) 234-8231
                                       bslevin@slevinhart.com
                                       jswyers@slevinhart.com
                                       cleins@slevinhart.com
                                       Attorneys for Plaintiffs




 20700265v1




                                         15
